Title: To James Madison from Thomas Bulkeley, 8 August 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 8th. Augt. 1801.
					
					Inclosed is a copy of the articles of the Treaty of Peace concluded at Badajoz the 6th. of June 1801 between Spain and Portugal and received here only by yesterdays Post.
					The British Packets have lately entered as flags of truce and it is likely they will continue to enter as such. No public order has yet been issued by the Government for the departure of the British ships, or the prohibition of any entering the Port.  The King George Packet departed suddenly on Thursday the 6 Inst. by order of the British Minister.  I am with the greatest respect Sir Your most obedient & most humble Servant 
					
						Thomas Bulkeley.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
